DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112 –
 Indefiniteness, Lack of Antecedent Basis, Indefinite Language, 
Broad Limitation followed by a Narrow Limitation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 5-11, and 13, the phrases "preferably, further preferably, for example, particularly preferably and more preferably" render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The Applicant is encouraged to remove the indefinite language from the claims.
Regarding broad to narrow claim limitations, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 12 and 13 recite the broad recitation “overall remission rate”, and the claims also recite “(ORR)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The Applicant is encouraged to remove the parentheses from the claims.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2016/0235671 A1), in view of Mainwaring et al (Blood, 15 May 2001, 97(10), 2991-2997) and further in view of Silver et al (J Clin Oncol, 1991 May, 9(5), 754-61).
Li taught [abstract] liposomal pharmaceutical preparations containing a multivalent ionic drug (mitoxantrone was taught at [0001]), and a use thereof in the treatment of diseases, in which the liposome had a size of about 30-80 nm, and the phospholipid bilayer of the liposome had a phospholipid (e.g., HSPC, cholesterol and DSPE-PEG2000 at a weight ratio of 3:1:1 [0012, 0018, 0029 and 0051-0052; Examples throughout]) with a Tm higher than body temperature, so that the phase transition temperature of the liposome was higher than body temperature. Administering (parenteral, injection) the preparations to subjects in need of treatment was taught [0019, 0045].
Multivalent counter ions (sulfate anion) were taught. The multivalent counter ion was able to form an insoluble precipitate with the drug of interest (e.g., multivalent ionic drug), thereby stabilizing the encapsulated active [claim 31, ¶0038].
Li generally taught anticancer drugs (e.g., mitoxantrone), useful for the prevention or treatment of cancers [0034], but did not specifically teach treating lymphoma, as recited in claim 1.
According to Mainwaring, the incidence of non-Hodgkin’s lymphoma (NHL) increases exponentially with age, where high-grade and aggressive histologies constitute most NHL diagnosed in the elderly. Despite the prognostic impact of age, such dramatic st and 2nd paragraphs]. Nevertheless, the management of elderly patients with high grade lymphoma requires special consideration, because of the increased risk of toxicity and death from treatment and disease. Improvements in supportive care (treatment regimens including mitoxantrone, [abstract and at page 2996, last paragraph]) enable the delivery of chemotherapy at doses and intensities to deliver the maximum benefit to patients [Discussion, 1st paragraph].
Silver indicates that, in treating patients with non-Hodgkin’s lymphoma [abstract and title; page 755, 1st full paragraph; page 760, last paragraph], mitoxantrone (single agent) is effective with manageable toxicity, at doses of 10 to 14 mg/m2 given every 3 weeks. 
Since Li generally taught anticancer drugs (e.g., mitoxantrone), useful for the prevention or treatment of cancers, it would have been prima facie obvious to one of ordinary skill in the art, to include within Li, patients in need of treatment of lymphoma. The ordinarily skilled artisan would have been guided by Mainwaring’s teachings that the incidence of NHL increases exponentially with age, with high-grade and aggressive histologies, where the management of patients with high grade lymphoma requires special consideration [Mainwaring; abstract and at page 2996, last paragraph]).
Since Mainwaring taught that treatment regimens including mitoxantrone enable the delivery of chemotherapy at doses and intensities to deliver the maximum benefit to patients [Mainwaring: abstract; at page 2996, last paragraph and at Discussion, 1st paragraph], it would have been prima facie obvious to one of ordinary skill in the art to treat Mainwaring’s NHL patients with Li’s mitoxantrone. The ordinarily skilled artisan 2 given every 3 weeks [Silver: abstract and title; page 755, 1st full paragraph; page 760, last paragraph]. 
Li, in view of Mainwaring and Silver, read on claims 1-4, 6 and 9.
The instant claim 1 recites a particle size of 30-80 nm.
The instant claim 3 recites HSPC, cholesterol and DSPE-PEG2000 at a mass ratio of 3:1:1.
The instant claim 6 recites administration once per 1-8 weeks.
Li taught liposomes sized about 30-80 nm, comprising HSPC, cholesterol and DSPE-PEG2000 at a weight ratio of 3:1:1. Silver taught administration every 3 weeks. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claim 5 is rendered prima facie obvious because Silver taught, as eligibility criteria, at least one prior chemotherapeutic regimen (potentially curative therapy, previous chemotherapy, radiotherapy or doxorubicin) [page 755, Patient Eligibility, 2nd paragraph].
Claims 12-13 are rendered prima facie obvious because Mainwaring taught 2-week cycles, administered for a minimum of 8 weeks (reads on administration of mitoxantrone 3 or more times for treatment).
The instant claim 12 recites achieving a higher overall remission (ORR) rate than a histone deacetylase inhibitor used alone. 
The instant claim 13 recites administration of mitoxantrone 3 or more times, for an ORR of at least 30 %.
 After 3 or more cycles of treatment, the ORR of the instant method is at least 30%.
The combined teachings of Li, Mainwaring and Silver taught a minimum of 3 cycles of treatment with liposomal drug formulations of mitoxantrone.
It appears that the methods (at least three cycles) and compositions (liposomal mitoxantrone) of the instant claims and those of the prior art (three or more cycles of treatment with liposomal mitoxantrone) would reasonably be expected to have substantially the same physical and chemical properties (a higher ORR with mitoxantrone versus than with a HDAC inhibitor used alone; an ORR of at least 30 %).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (mitoxantrone administered thrice) and its properties (higher ORR versus HDAC inhibitor; ORR of at least 30 %) are inseparable. If the prior art teaches the identical chemical compounds, then the properties that the Applicant discloses and/or claims are necessarily present (see MPEP 2112).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2016/0235671 A1), in view of Mainwaring et al (Blood, 15 May 2001, 97(10), .
The 35 U.S.C. 103 rejection over Li, Mainwaring and Silver was previously described.
Additionally, Li taught [0049] 0.9 % NaCl solution (reads on the instant claim 10) [0049-0052].
The combined teachings of Li, Mainwaring and Silver were silent administration by intravenous drip over 30, 40, 45, 50, 60, 70, 75, 80, 90, 100, 110 or 120 minutes.
The U.S. National Library of Medicine suggests [section entitled Arms and Interventions] that, in the treatment of non-Hodgkin’s lymphoma, mitoxantrone liposomes should be administered, via IV infusion, over 60 minutes.
Since the combined teachings of Li, Mainwaring and Silver taught treatment of NHL with mitoxantrone liposomes, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of the art, an IV drip administered over 60 minutes. The ordinarily skilled artisan would have been motivated by the guidance of the U.S. National Library of Medicine, which suggests administration of mitoxantrone liposomes, via IV infusion over 60 minutes, in the treatment of NHL [USNLM; section entitled Arms and Interventions].

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2016/0235671 A1), in view of Mainwaring et al (Blood, 15 May 2001, 97(10), 2991-2997), further in view of Silver et al (J Clin Oncol, 1991 May, 9(5), 754-61) and further in view of Ahmad et al (US 2003/0219476 A1).

The combined teachings of Li, Mainwaring and Silver were silent the total dosage of the liposomal pharmaceutical preparation at not more than 200 mg/m2, as recited in claim 8; the concentration of the formulated solution of liposomes at 0.05-0.5 mg/mL, as recited in claim 11.
Ahmad taught [title and abstract; ¶0008, 0031, 0033] therapeutically effective amounts of liposomal formulations of mitoxantrone (0.5-100 mg/m2; 0.5-2 mg/mL), administered to mammals, in the treatment of cancer (e.g., lymphoma).
Since the combined teachings of Li, Mainwaring and Silver taught liposomal mitoxantrone for the treatment of lymphoma, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of the art, dosages and concentrations of liposomal mitoxantrone at 0.5-100 mg/m2 and at 0.5-2 mg/mL, as taught by Ahmad. The ordinarily skilled artisan would have been motivated to administer therapeutically effective amounts, as taught by Ahmad [Ahmad, title, abstract, and at ¶s 0008, 0031, 0033].
The instant claim 8 recites not more than 200 mg/m2.
The instant claim 11 recites 0.05-0.5 mg/mL.
Ahmad taught liposomal mitoxantrone at 0.5-100 mg/m2 and at 0.5-2 mg/mL. A prima facie case of obviousness exists because of overlap, as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612